Citation Nr: 0926223	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-24 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to secondary service connection for the 
residuals of a cervical spine injury on December 6, 2001. 

2. Entitlement to secondary service connection for residuals 
of a left foot decubitus ulcer. 

3. Entitlement to secondary service connection for the 
residuals of epididymoorchitis, including atrophy of the left 
testicle, and for hypospadias. 

4. Entitlement to special monthly compensation for loss of 
use of a creative organ.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARINGS ON APPEAL

Veteran and T.S. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1980 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003, in July 2003, 
and in April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina. 

In January 2005, the Veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record. 

In May 2006, the claims were remanded for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and to afforded 
the Veteran VA examinations.  In August 2008, the claims were 
again remanded to afford the Veteran the opportunity for a 
hearing before a Veterans Law Judge.  The hearing was 
conducted in February 2009 before the undersigned Veterans 
Law Judge, and a transcript of the hearing is in the record.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Preliminary Matters

Under 38 U.S.C.A. § 7104(a), the Board's jurisdiction is to 
decide all questions of law and fact necessary to a decision 
by the Secretary, which under 38 U.S.C.A. § 511, affects the 
provision of benefits by the Secretary to veterans.  

The claims for compensation for the residuals of a left foot 
decubitus ulcer, for the residuals of epididymoorchitis, 
including atrophy of the left testicle, and for hypospadias 
were premised on 38 U.S.C. § 1151, which provides in 
pertinent part:

Where any veteran shall have suffered an injury or an 
aggravation of an injury, as the result of VA hospitalization 
or medical treatment and such injury or aggravation results 
in additional disability to the veteran, disability 
compensation under chapter 11 (disability compensation) shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151 
(emphasis added).  

With the grant of secondary service connection for the 
disabilities under chapter 11, there is no actual or 
potential entitlement to any additional benefit were the 
claims to be treated "as if" service connected under 
38 U.S.C.A. § 1151, and the Board lacks jurisdiction to 
entertain the 1151 claims because the claims do not arise 
under a law that affects the provision of benefits by the 
Secretary to the Veteran. 38 U.S.C. § 511(a).  Mintz v. 
Brown, 6 Vet. App. 277 (1994).  Also, for this reason, the 
Board has restyled the claims as secondary service connection 
as shown on the first page of this decision. 

Finally, the claim for compensation for a left foot 
disability has been framed more specifically as residuals of 
a left foot decubitus ulcer.  And the claim for residuals of 
epididymoorchitis, reasonably encompasses atrophy of the left 
testicle, which is the condition precedent for the claim of 
special monthly compensation for loss of use of a creative 
organ. 


FINDINGS OF FACT

1. The residuals of a cervical spine injury due to a fall on 
December 6, 2001, are causally related to the service-
connected left knee disability to the extent that there is 
additional disability over and above the degree of disability 
that was present before the injury in December 6, 2001. 

2. The residuals of a left foot decubitus ulcer are the 
result of the service-connected residuals of a cervical spine 
injury on December 6, 2001. 

3. The residuals of epididymoorchitis, including atrophy of 
the left testicle, and hypospadias are the result of the 
service-connected residuals of a cervical spine injury on 
December 6, 2001.

4. The service-connected left testicle is about one-third the 
size of the right testicle. 


CONCLUSIONS OF LAW

1. The residuals of a cervical spine injury due to a fall on 
December 6, 2001, to the extent that there is additional 
disability over and above the degree of disability that was 
present before the injury in December 6, 2001, are 
proximately due to the service-connected left knee 
disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310(a), (b) (2008).  

2. The residuals of a left foot decubitus ulcer are 
proximately due to the service-connected residuals of a 
cervical spine injury on December 6, 2001.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2008).

3. The residuals of epididymoorchitis, including atrophy of 
the left testicle, and for hypospadias are proximately due to 
the service-connected residuals of a cervical spine injury on 
December 6, 2001.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.310 (2008).

4. The criteria for loss of use of a creative organ, left 
testicle, have been met. 38 U.S.C.A. § 1114(k) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.350(a)(1)(i)(a) (2008). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

As the Board is granting the claims, the purpose that the 
VCAA notice was intended to serve has been fulfilled, and 
VCAA notice is no longer applicable. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the claims are decided in the 
Veteran's favor no further developing the facts is required 
to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision in September 1985, the RO granted 
service connection for residuals of a left knee injury, a 
ruptured patellar tendon, which was surgically repaired in 
service, and assigned a noncompensable rating.  

VA records show that from August 1986 to January 1987 the 
Veteran was hospitalized for progressive neck pain, radiating 
into the shoulders, which he first had noted in February 
1985.  It was noted that by April 1986, he had developed 
numbness and paresthesia in the arms and hands along with 
weakness of the upper and lower extremities, resulting in an 
unsteady gait.  In May 1986, he had a surgical resection of 
C4 to C7.  In June 1986, a MRI showed syringomyelia from the 
C4 to T1, and he a cervical laminectomy from C2 to C6.  
During the hospitalization, the previous laminectomy was 
debrided.  The diagnoses were spinal cord stenosis, C2 to C7; 
quadriparesis at C4; cervical fusion, C5 to C6; laminectomy, 
C2-C6; and neurogenic bowel and bladder. 

In a decision in October 1987, the Board denied service 
connection for cervical spinal stenosis. 

On VA examination in September 1988, the left patella tracked 
normally and there was normal range of motion.  There was no 
evidence of instability or ligament laxity. 

In a decision in August 1991, the Board granted a 10 percent 
rating for the left knee disability on the basis on pain and 
tenderness over the surgical scar. 

In a rating decision in October 1994, the RO granted service 
connection for chondromalacia of the right knee as having 
onset in service and assigned 10 percent rating. 

In February 1995, the Veteran was evaluated at the Augusta VA 
Spinal Cord Unit by L.S., MD.  The pertinent diagnoses were 
incomplete C2 to C7 myelopathy, bowel and bladder 
dysfunction, post-syringomyelia, and post-spinal stenosis. 

On VA examination in October 1996, there was left quadriceps 
atrophy and bilateral patellar tenderness.  The Veteran had 
pain with full extension of the left knee.

In a decision in February 1999, the Board denied the 
Veteran's application to reopen the claim of service 
connection for cervical spinal stenosis.

In a rating decision in January 2000, the RO increased the 
rating for the left knee to 20 percent for moderate 
instability, effective from June 1993. 

On an orthopedic evaluation by VA in February 2000, the 
Veteran tended to drag his feet when he walked.  For the left 
knee, the Veteran complained of severe pain with manipulation 
of the patella.  He lacked a few degrees of extension, 
flexion was complete with pain.  He complained of pain on the 
test of meniscal injury, but there was no localized sign.  
The cruciate ligament was stable.  For the right knee, the 
findings were similar.  X-rays revealed degenerative 
arthritis in the left knee and early degenerative changes in 
the right knee.  The findings were also consistent on 
evaluation by F.R.V., MD, in January 2000. 

VA records show that in February 2000 the Veteran was given a 
single forearm crutch to support the left knee.  It was noted 
that the Veteran fully independent with activities of daily 
living.   

On VA examination in March 2000, history included a 
dislocated left patella, playing basketball, which was 
treated surgically, during service.  Presently, the Veteran 
complained of pain on weight bearing and left and right knee 
locking and instability.  He stated that in the last year he 
has difficulty getting out of a chair and that he 
occasionally fell.  Additional history included the diagnosis 
of syringomyelia and cervical spine stenosis with laminectomy 
in 1986.  

The pertinent findings were full extension and flexion to 115 
degrees for both knees.  There was mild valgus instability of 
the right knee, but not of the left knee.  There was patellar 
joint line tenderness.  Gait was mildly spastic.  The 
diagnosis was degenerative joint disease of the knees.  The 
examiner commented that the Veteran's complaint about 
difficulty getting out of a chair could be at least in part 
due to the spinal cord problem. 

VA records show that in April 2000 on a functional assessment 
the Veteran was independent with activities of daily living.  
He was on medication for a spastic bladder and he had 
difficulty with bowel movements.  The assessment was 
incomplete spinal cord injury with quadriparesis.  In May 
2000, the Veteran complained of severe left knee pain with 
walking or using stairs.  

In a rating decision in July 2000, the RO increased the 
rating for the left knee to 30 percent and increased the 
rating for the right knee to 30 percent. 

In a rating decision in September 2000, the RO granted 
service connection for major depressive disorder, secondary 
to the service-connected knee disabilities and assigned a 70 
percent rating.  The RO also granted a total disability 
rating for compensation based on unemployability. 

VA records show that in July 2001 the Veteran exhibited 
spastic quadriparesis with a spastic gait.  The assessment 
was C5 myelopathy with bladder and bowel dysfunction.  He was 
advised to use two crutches instead of one for better 
balance. 

Records of a private hospital disclose that on December 7, 
2001, the Veteran was admitted after falling down some steps 
on December 6, 2001, resulting in progressive weakness in the 
arms and legs and bladder incontinence.  He stated that he 
hit his head with no loss of consciousness.  Examination 
revealed upper and lower extremity weakness.  After several 
days he was transferred to the Augusta VA Medical Center for 
rehabilitation.  On transfer, a Foley catheter was in place.  

In a statement in January 2002, T.S. stated that she had 
witnessed the Veteran's fall in December 2001, when his left 
knee gave out.

VA records of hospitalization (December 2001 to March 2002) 
show that on admission to the Augusta VA Medical Center in 
December 2001, it was noted that prior to his fall the 
Veteran had been ambulatory with the use of a walker or 
crutches and that he was continent of bowel and bladder.  It 
was noted that the Veteran lived in a second floor apartment 
and that when he fell his wife was with him.  On evaluation, 
there was no active movement of the lower extremities and 
weakness of the upper extremities.   

In January 2002, the Veteran had acute left 
epididymoorchitis.  A Foley catheter was in place.  In 
February 2002, bowel care was performed by the hospital 
staff.  In March 2002, a Foley catheter was placed to heal a 
penile lesion.  In March 2002, the Veteran was discharged and 
he was provided a hospital bed, a manual wheelchair, and an 
electrical wheelchair.  At discharge he was on bowel and 
bladder management, and he was sent home with a catheter. 

In statements in February 2002 and in February 2003, L.S., 
MD, of the Augusta VA Spinal Cord Unit, related that he had 
attended the Veteran since 1995 for the original diagnosis 
of C4-5 central cord quadriplegia (American Spinal Injury 
Association score (ASIA) ASIA C: incomplete spinal cord 
injury with preserved motor (nonfunctional).  The physician 
stated that the Veteran now had a new injury to the spinal 
cord resulting from a fall on December 6, 2001, causing 
progressive weakness in the arms and legs and bladder 
incontinence.  The physician stated that following 
rehabilitation the Veteran had made some progress, but he 
was unable to transfer from bed to bath or bed to 
wheelchair.  The physician indicated that the Veteran used a 
powered wheelchair for mobility, that he remained 
incontinent of bowel and bladder, and that he had no lower 
extremity movement, and no rectal sphincter tone.  The 
diagnosis was C5 myelopathy with tetraplegia (ASIA A: 
complete spinal cord injury with no preservation of motor or 
sensory function below the zone of the injury). 



The physician stated that as a result of the fall in December 
2001, which very well could have been caused by degenerative 
joint disease of the knees, including the prior surgery to 
repair the left ruptured patella tendon, the Veteran now had 
tetraplegia and neurogenic bowel and bladder.  The physician 
further stated that all of the spinal cord injury was 
accentuated by the prior cervical laminectomy. 

VA records of hospitalization (May 2002 to August 2002) show 
that the Veteran was admitted in May 2002 for a repair of a 
Foley catheter induced hypospadias.  It was noted that he had 
to wear a Foley catheter periodically because of urinary 
tract infections and epididimyoorchitis with abscess, 
resulting in atrophy of left testicle.  He also had a large 
decubitus ulcer on the left heel, which was debrided.  In 
June 2002, a skin graft was applied to the left heel.  In 
August 2002, the hypospadias repair was revised. 

In January 2005, the Veteran testified that in December 2001 
he and his wife were going down some steps, as they had done 
many times before, when his left knee buckled, and he could 
not catch himself and he fell down 6 or 7 steps, hitting his 
head and injuring his cervical spine.  The Veteran's wife 
testified that prior to the December 2001 injury the Veteran 
had not had irregular bowel movement, but only took a stool 
softener.  The Veteran and his wife testified that now his 
bladder sometimes shut down.  The Veteran testified that when 
hospitalized for his spinal cord injury he had developed 
pressure sores, including on his left foot.  The Veteran 
testified that the use of a catheter caused hypospadias and 
the loss of a testicle.  

On VA spinal examination in August 2006, after a review of 
the record, the examiner expressed the opinion that the 
current condition of the cervical spine was less likely than 
not proximately due to the result of or aggravated by the 
service-connected bilateral knee disability because the 
record did not show laxity of the knees that would reasonably 
cause the fall, resulting in a spinal injury. 



On VA genitourinary examination in August 2006, there was a 3 
centimeter hypospadias. The right testicle was normal, but 
the left was atrophic, being about one-third to one-half the 
size of the right testicle.  The diagnoses were acquired 
hypospadias and atrophic left testicle from prior left 
epididymal orchitis. 

In response to the questions posed in Board's remand of 2005, 
the examiner stated that the Veteran did sustain additional 
disability during his period of treatment at the Augusta VA 
Medical Center, but it was less likely than not that the 
additional disability was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault as VA did not fail to exercise the degree of care 
that would be expected of a reasonable health care provider. 

In September 2007, L.S., MD, of the Augusta VA Spinal Cord 
Unit, submitted an addendum to his letters of February 2002 
and of February 2003.  The VA physician stated that the 
injuries that the Veteran sustained to the cervical spine 
when he fell down a flight of stairs were as least as likely 
as not, a result of his service-connection bilateral knee 
disability. 

On VA examination in February 2008, the examiner stated that 
the Veteran had a spinal cord injury which predisposed the 
Veteran to developing decubitus ulcers, left foot, due to 
immobility.  

In January 2009, F.R.V., MD, expressed the opinion that it 
was more likely than not that the Veteran's knee condition 
led directly to the fall on December 6, 2001, resulting in a 
spinal cord injury.

In February 2009, the Veteran testified that in December 2001 
he and his wife were going to the bank.  While he was on the 
stairs, even with his wife's assistance, he left knee gave 
way and he fell, resulting is a spinal injury.  The Veteran 
testified that while being treated for his spinal cord injury 
he was confined to a bed and he developed a bed sore on his 
left foot.  The Veteran also testified that during his 
rehabilitation he used a catheter and he developed a urinary 
tract infection which turned into epididymitis, resulting in 
atrophy of the left testicle. 


Cervical Spine Injury on December 6, 2001

The claim was received at the RO in February 2002.  

The Veteran asserts that he fell in December 2001 because of 
his service-connected bilateral knee disability, resulting in 
quadriparesis. 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability, that is, an increase of severity of a nonservice-
connected disability that is s proximately due to or the 
result of a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995) (With secondary service connection based 
on aggravation, resulting from a service-connected 
disability, compensation is paid for the degree of 
disability, but only the degree of disability, over and above 
the degree of disability existing prior to aggravation.).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

The Injury 

Before December 6, 2001, the Veteran had nonservice-connected 
cervical spinal pathology that caused weakness of the upper 
and lower extremities as well as bowel and bladder 
dysfunction.  As for the level of severity of the 
nonservice-connected disability, VA records show that in 
April 2000 on a functional assessment the Veteran was 
independent with activities of daily living.  He was on 
medication for a spastic bladder and he had difficulty with 
bowel movements.  The assessment was incomplete spinal cord 
injury with quadriparesis.  


In July 2001, the Veteran exhibited spastic quadriparesis 
with a spastic gait.  The assessment was C5 myelopathy with 
bladder and bowel dysfunction.  He was advised to use two 
crutches instead of one for better balance.

Also at the time of the Veteran's fall on December 6, 2001, 
the Veteran's service-connected disabilities were: major 
depression, 70 percent disabling; arthritis of the left knee 
with limitation of motion, 30 percent disabling; instability 
of the right knee, 20 percent disabling and arthritis of the 
right knee, rated 10 percent. The combined disability rating 
was 90 percent and the Veteran had been assigned a total 
disability rating for compensation based on individual 
unemployability. 

As for the level of severity of the service-connected knee 
disabilities, on an orthopedic evaluation by VA in February 
2000, the Veteran complained of severe pain with manipulation 
of the left patella.  He lacked a few degrees of extension, 
flexion was complete with pain.  He complained of pain on the 
test of meniscal injury, but there was no localized sign.  
The cruciate ligament was stable.  For the right knee, the 
findings were similar.  X-rays revealed degenerative 
arthritis in the left knee and early degenerative changes in 
the right knee.  The findings were also consistent on 
evaluation by F.R.V., MD, in January 2000.  VA records show 
that in February 2000 the Veteran was given a single forearm 
crutch to support the left knee.    

On VA examination in March 2000, the Veteran complained of 
pain on weight bearing and left and right knee locking and 
instability.  He stated that in the last year he occasionally 
fell.  The pertinent findings were full extension and flexion 
to 115 degrees for both knees.  There was mild valgus 
instability of the right knee, but not of the left knee.  
There was patellar joint line tenderness.  Gait was mildly 
spastic.  The diagnosis was degenerative joint disease of the 
knees.  In May 2000, the Veteran complained of severe left 
knee pain with walking or using stairs.  



In summary before December 6, 2001, the Veteran had both a 
nonservice-connected disability (quadriparesis with a spastic 
gait) and a service-connected disability (functional loss due 
to pain and limitation of motion of the left knee) that 
affected his balance and his ability to walk as he was 
advised to use two crutches instead of one for better 
balance.  

As for the service-connected knee disabilities, functional 
loss due to pain was a major factor, and while there was mild 
valgus instability of the right knee, left knee instability 
was not.  

Records of a private hospital disclose that on December 7, 
2001, the Veteran was admitted after falling down some steps 
on December 6, 2001.  VA records of hospitalization (December 
2001 to March 2002) show that on admission to the Augusta VA 
Medical Center in December 2001, it was noted that the 
Veteran lived in a second floor apartment and that when he 
fell his wife was with him.    

In a statement in January 2002, T.S. stated that she had 
witnessed the Veteran's fall in December 2001.  In January 
2005, the Veteran testified that in December 2001 he and his 
wife were going down some steps, as they had done many times 
before, when his left knee buckled, and he could not catch 
himself and he fell down 6 or 7 steps, hitting his head and 
injuring his cervical spine.  In February 2009, the Veteran 
testified that in December 2001 he and his wife were going to 
the bank.  While he was on the stairs, even with his wife's 
assistance, his left knee gave way and he fell.

The Veteran is competent to testify to the fact that he fell 
and his wife is competent to state that she saw the Veteran 
fall.  And the Veteran is competent to testify to the 
symptoms of his knee giving way.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (Lay testimony is competent evidence 
insofar as it relates to symptoms or facts that the person 
actually observed and within the realm of personal 
knowledge).   



With satisfactory proof of the fall, the next question is 
what caused the Veteran to fall.  The Veteran asserts that he 
fell because of his service-connected left knee disability.  
The record also shows that prior to the fall, the Veteran had 
nonservice-connected quadriparesis with a spastic gait that 
affected his balance and his ability to walk. 

Where, as here, the determinative question involves medical 
causation, that is, evidence of a link between the fall and 
the service-connected left knee disability, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

On the question of medical causation, there is competent 
medical evidence for and against the claim.  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

The evidence of record supporting the claim consists of 
statements in February 2002 and in February 2003, L.S., MD, 
of the Augusta VA Spinal Cord Unit, who stated that the 
Veteran now had a new injury to the spinal cord resulting 
from a fall on December 6, 2001, and that the fall in 
December 2001 very well could have been caused by 
degenerative joint disease of the knees, including the prior 
surgery to repair the left ruptured patella tendon.  



In September 2007, L.S., MD, submitted an addendum to his 
letters of February 2002 and of February 2003, stating that 
the injuries that the Veteran sustained to the cervical spine 
when he fell down a flight of stairs were as least as likely 
as not, a result of his service-connection bilateral knee 
disability. 

And, in January 2009, F.R.V., MD, expressed the opinion that 
it was more likely than not that the Veteran's knee condition 
led directly to the fall on December 6, 2001, resulting in a 
spinal cord injury.  

The favorable medical opinions clearly relied on the 
statement of the Veteran, that is, he fell because of his 
service-connected left knee.  The Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a statement given by the Veteran.  The 
Board may reject a medical opinion that is based on facts 
provided by the Veteran if the facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the medical opinion.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

Stated differently, the reliance on the Veteran's statement 
renders the medical opinions incredible only if the Board 
rejects the Veteran's statement.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).

In this case, the Board finds the Veteran's statement, that 
is, he fell because of his service-connected left knee, 
credible.  The Veteran's statement is not contradicted by 
other facts in the record.  Rather the Veteran's statement is 
supported by the record because there was evidence of 
functional loss of the left knee due to limitation of motion 
and pain.  For example, on VA examination in March 2000, the 
Veteran complained of pain on weight bearing and he stated 
that in the last year he occasionally fell.  The pertinent 
findings were flexion limited to 115 degrees and pain.  In 
May 2000, the Veteran complained of severe left knee pain 
with walking or using stairs. 



The fact that the Veteran had both a nonservice-connected 
disability (quadriparesis with a spastic gait) and a service-
connected left knee disability, both affecting balance and 
the ability to walk, does not create a contradictory record, 
as the one does not exclude the other as the cause of the 
fall.  

As the Veteran's statement is not contradicted by other facts 
present in the record, the Veteran statement that he fell 
because of his service-connected left knee is credible.  As 
the Veteran's statement is credible, the medical opinions, 
which relied on the Veteran's statement, are also credible, 
and the Board finds the favorable medical opinions, highly 
probative on the question what caused the Veteran's fall. 

The evidence against the claim consists of the opinion of the 
VA examiner who stated that the current condition of the 
cervical spine was less likely than not proximately due to 
the result of or aggravated by the service-connected 
bilateral knee disability because the record did not show 
laxity of the knees that would reasonably cause the fall, 
resulting in a spinal injury.  While left knee instability 
was not shown in the record, the Veteran was given a crutch 
for the left knee and he did complain of severe left knee 
pain with walking or using stairs and functional loss due to 
pain was a major symptom, as evidenced by the fact the left 
knee was rated 30 percent disabling.  Also it is recognized 
that severe pain without instability can cause a reflexive 
giving way of the knee, which was not addressed by the VA 
examiner. 

In weighing the evidence for and against the claim, the Board 
finds that the credible, favorable medical opinions that the 
Veteran fell because of the service-connected left knee 
disability outweigh the contradictory opinion of the VA 
examiner.  For this reason, the Veteran prevails on the 
question of whether the service-connected left knee 
disability caused the Veteran to fall on December 6, 2001, 
resulting in cervical spine injury superimposed on a pre-
existing, incomplete spinal cord injury with quadriparesis 
with a spastic gait and bladder and bowel dysfunction. 



The Degree of Disability Over and Above the Degree of 
Disability that was Present before the Injury in December 6, 
2001 

The next question is what is the degree of aggravation, that 
is, the degree of additional disability superimposed on the 
pre-existing, incomplete spinal cord injury with 
quadriparesis with a spastic gait and bladder and bowel 
dysfunction.  

As for the upper extremities, the Veteran experienced 
weakness of the upper extremities before December 6, 2001.  
After December 6, 2001, on the annual check-in at the Augusta 
Spinal Cord Injury Unit in June 2005, the motor function of 
the upper extremities was preserved.  The pertinent diagnosis 
was C7 tetraplegia, American Spinal Injury Association score 
(ASIA) D: incomplete spinal cord injury with preserved motor 
(functional).

On VA examination in August 2006, it was noted that the 
Veteran lifted weights for therapy, but the motor function 
was decreased symmetrically.  On the current record, it is 
not clear what is, if any, degree of disability over and 
above the degree of disability that was present before the 
injury in December 6, 2001.

As for the lower extremities, the Veteran experienced 
weakness of the lower extremities before December 6, 2001, 
but he was ambulatory.  After December 6, 2001, on the annual 
check-in at the Augusta Spinal Cord Injury Unit in June 2005, 
the pertinent diagnosis was C7 tetraplegia, ASIA D 
(incomplete spinal cord injury with preserved motor 
(functional)).  The Veteran needed a wheelchair for mobility, 
but he was able to walk a short distance with a rolling 
walker.  And the Veteran still uses a wheelchair for mobility 
as reported on VA examination in August 2006.  To this 
extent, there is additional disability over and above the 
degree of disability that was present before the injury in 
December 6, 2001. 



As for bowel dysfunction, the Veteran was continent and he 
used a stool softener before December 6, 2001.  After 
December 6, 2001, on the annual check-in at the Augusta 
Spinal Cord Injury Unit in June 2005, bowel management 
included digital stimulation and the use of suppositories.  
To this extent, there is additional disability over and above 
the degree of disability that was present before the injury 
in December 6, 2001. 

As for bladder dysfunction, the Veteran did not require 
catheterization before December 6, 2001.  After December 6, 
2001, on the annual check-in at the Augusta Spinal Cord 
Injury Unit in June 2005, bladder management included 
intermittent catheterization.   And the Veteran had a 
catheter in placed on VA examination in August 2006.  To this 
extent, there is additional disability over and above the 
degree of disability that was present before the injury in 
December 6, 2001.

For the above reasons, secondary service connection for 
residuals of a cervical spine injury on December 6, 2001, is 
established to the extent that there is additional disability 
over and above the degree of disability due to the pre-
existing  incomplete spinal cord injury with quadriparesis 
with a spastic gait and bladder and bowel dysfunction. 

Residuals of a Left Foot Decubitus Ulcer 

Residuals of Epididymoorchitis, including Atrophy of the Left 
Testicle

Residuals of Hypospadias

The Veteran originally sought compensation for these 
disabilities under 38 U.S.C.A. § 1151, that is, additional 
disability due to VA medical treatment, resulting from fault 
on the part of VA.  



With the grant of secondary service connection for residuals 
of a cervical spine injury on December 6, 2001, to the extent 
that there is additional disability over and above the degree 
of disability due to the pre-existing incomplete spinal cord 
injury with quadriparesis with a spastic gait and bladder and 
bowel dysfunction, the record raises the alternate secondary 
service connection theory of entitlement, namely, the 
disabilities are related to the service-connected residuals 
of a cervical spine injury on December 6, 2001. 

As the decision on this alternate theory of entitlement is 
favorable and a full grant of the benefits sought, the Board 
does not have jurisdiction to review the theory of 
entitlement initially proposed under 38 U.S.C.A. § 1151.  
Mintz v. Brown, 6 Vet. App. 277 (1994).

As for the residuals of a left foot decubitus ulcer, VA 
records of hospitalization, May 2002 to August 2002, show 
that the Veteran was admitted in May 2002 for a repair of a 
Foley catheter induced hypospadias.  He also had a large 
decubitus ulcer on the left heel, which was debrided.  In 
June 2002, a skin graft was applied to the left heel.  On VA 
examination in February 2008, the diagnosis was left foot 
ulcer healed due to debridement and skin grafting.  The 
examiner expressed the opinion that the Veteran had a spinal 
cord injury, which predisposed one to developing a decubitus 
ulcer due to immobility. 

As the Veteran's immobility was due the residuals of a 
cervical spine injury on December 6, 2001, the subsequent 
development of a left foot decubitus ulcer was the result of 
the service-connected injury and secondary service connection 
is established under 38 C.F.R. § 3.310(a). 

As for the residuals of epididymoorchitis, including atrophy 
of the left testicle, and hypospadias, VA records of 
hospitalization, May 2002 to August 2002, show that the 
Veteran was admitted in May 2002 for a repair of a Foley 
catheter induced hypospadias.  It was noted that he had to 
wear a Foley catheter periodically because of incontinence, 
following the injury in December 2001, resulting in urinary 
tract infections and epididimyoorchitis with abscess, 
resulting in atrophy of left testicle.  

As the catheterization was due to the urinary incontinence, 
following the cervical spine injury on December 6, 2001, as 
the catheterization caused urinary tract infections and 
epididimyoorchitis with abscess, resulting in atrophy of left 
testicle, and a catheter-induced hypospadias, the additional 
disabilities were the result of the service-connected injury 
and secondary service connection is established under 
38 C.F.R. § 3.310(a). 

Loss of Use of a Creative Organ

Special monthly compensation is warranted if a veteran, as 
the result of service-connected disability, has suffered the 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a creative organ, includes loss of use of one 
testicle were the diameter of the affected testicle is 
reduced to one-third of the corresponding diameter of the 
normal testicle.  38 C.F.R. § 3.350(a)(1).

With the grant of secondary service connection for the 
residuals of epididymoorchitis, including atrophy of the left 
testicle, and evidence that the left testicle is one-third to 
one-half the size of the right testicle, special monthly 
compensation is established for the loss of use of a creative 
organ, the left testicle under 38 C.F.R. § 3.350(a)(1). 

                                                          
(The Order follows on the next page.). 




ORDER

Secondary service connection for the residuals of a cervical 
spine injury on December 6, 2001, to the extent that there is 
additional disability over and above the degree of disability 
that was present before the injury in December 6, 2001, is 
granted. 

Secondary service connection for residuals of left foot 
decubitus ulcer is granted. 

Secondary service connection for the residuals of 
epididymoorchitis, including atrophy of the left testicle, 
and for hypospadias is granted. 

Special monthly compensation for loss of use of a creative 
organ, left testicle, is granted. 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


